             Case 1:17-cr-00965-JB Document 117 Filed 11/28/18 Page 1 of 2


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW MEXICO

                                              Clerk's Minutes
                                  Before the Honorable James O. Browning


CASE NO. CR 17-965 JB                            DATE: November 28, 2018

TITLE: USA v. Kirby Cleveland

COURTROOM CLERK: C. Bevel                        COURT REPORTER: J. Bean

COURT IN SESSION: 9:04AM-9:31AM                  TOTAL TIME: 27 MINUTES

TYPE OF PROCEEDING: STATUS CONFERENCE

ATTORNEYS PRESENT FOR PLAINTIFF(S):              ATTORNEYS PRESENT FOR DEFENDANT(S):
 Mike Murphy                                      Theresa Duncan, Donald Kochersberger
PROCEEDINGS:

9:04am Court in session, counsel enter appearances, defendant present in custody.
9:04am Court addresses counsel regarding outstanding motions now moot,
9:05am Mr. Murphy responds, revised scheduling order would be helpful. Suggests late
            summer for trial, 16-20 witnesses, 5-6 days for case in chief, depending on stipulations.
9:07am Ms. Duncan indicates 2 days at most for defense presentation, many witnesses overlap.
9:07am Court indicates 9 days including jury selection.
9:08am Ms. Duncan indicates some deadlines in August for jury; suggests August 2019 for
            trial.
9:08am Mr. Murphy responds.
9:08am Ms. Duncan responds.
9:11am Mr. Murphy indicates pretrial motions coming up will require a lot of time; requests
            more time on motions.
9:18am Court proposes pretrial and trial dates. August 12, 2019 for Pretrial conference,
            September 3, 2019 for trial.
            January 31, 2019 pretrial motions deadline, vacate February hearing dates.
            January 15 deadline non-mental health expert disclosures.
            Responses to pretrial motions due February 25, 2019, Replies due March 11, 2019
            April 17, 2019 @ 8:30 motions hearings.

The Honorable James O. Browning                  -Page 1-                             Clerk’s Minutes
             Case 1:17-cr-00965-JB Document 117 Filed 11/28/18 Page 2 of 2


Court will prepare a revised scheduling order.
9:27am Court addresses counsel regarding recently issued opinion. Inquires if counsel
            anticipate providing documentation to consider or should Motion be considered done
            and those counts dismissed.
9:28am Mr. Murphy indicates he is obtaining further documentation, will file notice with court
            if no further documentation is found. May appeal issue, seek guidance from the Circuit.
9:30am Ms. Duncan indicates may not have further documentation on issue.
9:31am Counsel have nothing further.
9:31am Court in recess.




The Honorable James O. Browning           -Page 2-                           Clerk’s Minutes
